Citation Nr: 0830789	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-37 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
disabling for service-connected post-concussive migraine 
headaches.

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for service-connected bilateral hearing loss, prior 
to December 2, 2005.

3.  Entitlement to a rating in excess of 40 percent disabling 
for service-connected bilateral hearing loss for the period 
beginning December 2, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  The DRO hearing was scheduled and 
subsequently held in February 2006 at the Jackson, 
Mississippi, RO.  The appellant and the appellant's spouse 
testified at that time and the hearing transcript is of 
record.

In a September 2006 rating decision, the RO increased the 
rating of the veteran's service-connected bilateral hearing 
loss from 10 percent disabling to 40 percent disabling, 
effective from December 2, 2005 and increased the rating of 
the veteran's service-connected migraine headaches from 30 
percent disabling to 50 percent disabling effective from July 
21, 2004.  




FINDINGS OF FACT

1.  The veteran's post-concussive migraine headache 
disability is assigned a 50 percent rating, the maximum 
rating available under Diagnostic Code 8100, and there are no 
exceptional circumstances.

2.  Prior to December 2, 2005, the veteran's service-
connected bilateral hearing loss was manifested by level V 
hearing in his right ear and level IV hearing in his left 
ear.

3.  The results of VA audiometric testing conducted on 
December 2, 2005 show that the veteran had level VII hearing 
in his right ear and level VII hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for post-concussive migraine headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321, 4.87, Diagnostic Code 8100 (2007).

2.  The criteria for an initial disability rating in excess 
of 10 percent disabling for bilateral hearing loss, for the 
period of time prior to December 2, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2007).

3.  The criteria for a disability rating in excess of 40 
percent for bilateral hearing loss, beginning December 2, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, 
Diagnostic Code 6100 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Higher Evaluations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In deciding the veteran's claims, the Board has considered 
the Court's determination in Fenderson v. West, 12 Vet. App. 
119 (1999) and whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of "staging" ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  See id. at 126.  

A. Migraine Headaches

In a rating decision dated in March 2005, the RO granted 
service connection for post-concussive migraine headaches and 
awarded an evaluation of 30 percent disabling under 38 C.F.R. 
§ 3.102, 4.124a, Diagnostic Code 8100, effective July 21, 
2004, the date the initial claim for service connection was 
received.  Subsequently, in a rating decision dated in 
September 2006, the RO increased the evaluation of the 
veteran's service-connected post-concussive migraine 
headaches from 30 percent disabling to 50 percent disabling 
under 38 C.F.R. § 3.102, 4.124a, Diagnostic Code 8100, 
effective July 21, 2004.  The veteran seeks an initial 
evaluation in excess of 50 percent disabling for migraine 
headaches.  

Under Diagnostic Code 8100, a maximum 50 percent rating is 
warranted for very frequent completely prostrating attacks 
productive of severe economic inadaptability.

As such, the veteran's post-concussive migraine headache 
disability has already been assigned the maximum schedular 
rating available under Diagnostic Code 8100.  As there is no 
legal basis upon which to award a higher schedular 
evaluation, that aspect of the veteran's appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

B. Bilateral Hearing Loss

The veteran seeks entitlement to an initial evaluation in 
excess of 10 percent disabling for service connected 
bilateral hearing loss and a rating in excess of 40 percent 
disabling for the period beginning December 2, 2005.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Examinations are conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more.  Then, the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  Then, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  

Prior to December 2, 2005

In December 2004 the veteran was afforded a VA Compensation 
and Pension (C&P) audiological examination.  Audiological 
testing revealed pure tone thresholds, in decibels, as 
follows:




HERTZ


1000
2000
3000
4000
RIGHT
15
65
75
95
LEFT
10
50
70
90

The pure tone threshold averages were 63 decibels for the 
right ear and 55 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 74 percent 
in the right ear and of 78 in the left ear.  The results did 
not reveal an exceptional pattern of hearing loss in either 
ear.

The mechanical application of the Rating Schedule to the 
December 2004 VA audiometric evaluation shows that the 
veteran had level V hearing in his right ear and level IV 
hearing in his left ear, which warranted a 10 percent 
disabling evaluation, and no higher, under Diagnostic Code 
6100.

In March 2005, the RO granted service connection for 
bilateral hearing loss and assigned an evaluation of 10 
percent disabling under Diagnostic Code 6100, effective July 
21, 2004, the date the veteran's claim for service connection 
was received.

In light of the level V right ear and level IV left ear 
hearing loss that was demonstrated upon authorized VA 
audiological examination in December 2004, an evaluation in 
excess of 10 percent disabling for any period of time prior 
to December 2, 2005 is not warranted.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an initial 
evaluation in excess of 10 percent disabling for service-
connected bilateral hearing loss, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Beginning December 2, 2005

In December 2005 the veteran was afforded another VA C&P 
audiological examination.  Audiological testing revealed pure 
tone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
		15
60
80
95
LEFT
10
55
70
85

The pure tone threshold averages were 63 decibels for the 
right ear and 55 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 58 percent 
in the right ear and of 54 in the left ear.  The results did 
not reveal an exceptional pattern of hearing loss in either 
ear.

The mechanical application of the Rating Schedule to the 
December 2005 VA audiometric evaluation shows that the 
veteran had level VII hearing in both ears, which warranted a 
40 percent disabling evaluation, and no higher, under 
Diagnostic Code 6100.

Subsequently, in September 2006, the RO increased the 
veteran's evaluation for bilateral hearing loss to 40 percent 
disabling, effective December 2, 2005, based on results of 
the December 2, 2005 audiological examination.

In light of the level VII bilateral hearing loss that was 
demonstrated upon authorized VA audiological examination on 
December 2, 2005, and as there is no objective evidence of 
hearing loss warranting an evaluation in excess of 10 percent 
disabling prior to December 2, 2005, an evaluation of 40 
percent disabling, and no higher, for bilateral hearing loss 
is warranted for the period of time beginning December 2, 
2005.

The Board notes that the record contains an August 2006 
audiogram.  Although this testing was not done for VA rating 
purposes, and thus it is not clear whether the requirements 
of 38 C.F.R. § 4.85(a) (examination for VA purposes must 
include a controlled speech discrimination test - Maryland 
CNC-and a puretone audiometry test) are met, the Board will 
resolve all doubt on that point in the veteran's favor and 
consider the results.  Audiological testing revealed pure 
tone thresholds, in decibels, as follows:




HERTZ


1000
2000
3000
4000
RIGHT
		45
75
85
100
LEFT
40
70
80
100

The pure tone threshold averages were 76 decibels for the 
right ear and 73 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 60 percent 
in the right ear and of 60 in the left ear.  The results did 
not reveal an exceptional pattern of hearing loss in either 
ear.

The mechanical application of the Rating Schedule to the 
August 2006 VA audiometric evaluation shows that the veteran 
had level VII hearing in both ears, which warrants no more 
than a 40 percent disabling evaluation under Diagnostic Code 
6100.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 40 percent disabling for service-connected 
bilateral hearing loss effective December 2, 2005, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

C. Extraschedular

The Board finds that these matters need not be remanded to 
have the RO refer the veteran's claims to the Under Secretary 
for Benefits or to the Director of the Compensation and 
Pension Service, pursuant to 38 C.F.R. § 3.321(b), for 
assignment of extraschedular ratings.  The Board notes the 
above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities, and 
there is no showing that the veteran's post-concussive 
migraine headaches or bilateral hearing loss reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an 
extraschedular basis, and indeed, neither the veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing that either 
disability results in marked interference with employment 
beyond that contemplated by the schedular rating criteria.  
Moreover, his neither his post-concussive migraine headaches 
nor his bilateral hearing loss have required frequent periods 
of hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, a remand of these claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 
447 (2007), the United States Court of Appeals for Veterans 
Claims (Court) noted that VA had revised its hearing 
examination worksheets to include the effect of the veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, the C&P hearing examinations were conducted 
before the examination worksheets were revised to include the 
effects of hearing loss disability on occupational 
functioning and daily life.  The veteran, as a lay person, is 
nevertheless competent to submit evidence of how the hearing 
loss affects his everyday life.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994)(finding that lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  The examiners noted in December 2004 and December 
2005 examination reports that the veteran reported difficulty 
in hearing people speak.  Thus, the examination report did 
include information concerning how the veteran's hearing loss 
affects his daily functioning.  However, the evidence does 
not show that the veteran's difficulty hearing has resulted 
in marked interference with employment nor has the veteran 
demonstrated any prejudice caused by a deficiency in the 
examination.

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2004 that fully 
addressed all notice elements with respect to the claims for 
service connection and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated April 2000 to May 2007.  The veteran submitted 
treatment records of King's Daughters Hospital, dated in 
October 1994; Dr. R.B., dated April 1983 to January 1999; Dr. 
D.H., dated November 1995 to September 1997; Mississippi 
Surgical Center, dated September 1997 to January 1999; and 
Dr. L.Y., dated in August 2006.  The appellant was afforded 
VA medical examinations in December 2004 and December 2005.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial rating in excess of 50 percent 
disabling for service-connected post-concussive migraine 
headaches is denied.

Entitlement to an initial rating in excess of 10 percent 
disabling for service-connected bilateral hearing loss is 
denied.

Entitlement to a rating in excess of 40 percent disabling for 
service-connected bilateral hearing loss for the period 
beginning December 2, 2005 is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


